Citation Nr: 1740592	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  15-29 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hand arthritis, to include as related to herbicide agent exposure, and to include as secondary to service-connected disabilities.

(The issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus and ischemic heart disease will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and an observer.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1970 to September 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A hearing was held before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.

In November 2005, the Veteran filed a substantive appeal on the issue of entitlement to service connection erectile dysfunction, requesting a videoconference hearing.  As established by BVA Directive 8430, Paragraph 14(a), the Board's policy is to adjudicate in a single document all issues over which the Board has jurisdiction in an individual case.  Eleven exceptions to this general policy are set forth in BVA Directive 8430 ¶ 14(c), including exception 9, for cases with hearings by different Board Members.  In this case, although the appeal of the issue erectile dysfunction has been certified to the Board, resolving the issue of erectile dysfunction in this document would be inappropriate as the Veteran has already had hearing before a different judge on that issue.  As such, the issue of entitlement to service connection for erectile dysfunction will be the subject of a separate decision of the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his bilateral hand disability is associated with his military service.  Specifically that his disabilities are a result of his exposure to an herbicide agent.  See Bd. Hrg. at 3.  The Board notes that the claims file indicates in-country service in Vietnam.  See August 2004 VA Form 21-3101.  In the alternative, the Veteran has claimed that his bilateral hand disability is related to one of his service-connected disabilities.  See Bd. Hrg. at 11, 27.  Additionally, the medical record reflects that the Veteran has bilateral mild interphalangeal joint space narrowing, with mild narrowing of the metacarpophalangeal joint of the thumb bilaterally, and that bones are mildly osteopenic bilaterally.  See March 2015 VA treatment record.  

Further, the Board notes that a May 2016 rheumatology report indicates that the Veteran's "[e]xam [was] consistent with osteoarthritis as well as tendon thickening in the 5th digit, likely related to diabetes."  The Board notes that it is unclear if the doctor is stating that the Veteran's osteoarthritis is related to diabetes, or if it is simply the tendon thickening that is related.

To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of his bilateral hand disability.  An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, a VA opinion should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hand disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  The AOJ should obtain an opinion to determine the nature and etiology of the Veteran's bilateral hand disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has a bilateral hand disability that manifested in service or is otherwise causally or etiologically related to his military service, to include exposure to an herbicide agent (notwithstanding the fact that the disorder is not presumed to be associated with herbicide exposure).  

The examiner should also provide an opinion as to whether it is at least likely as not (a 50 percent probability or more) that the Veteran's bilateral hand disability was caused or aggravated by any of the Veteran's service-connected disabilities.  The examiner should be sure to address the May 2016 rheumatology consultation note that states the Veteran's hand disability is consistent with osteoarthritis as well as tendon thickening in the 5th digit, likely related to diabetes.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




